Martin, J.
The defendants are appellants from a judgment which condemns them to pay to the plaintiff, the assignee of J. Vairin & Co., their former creditors, a sum which Edmondson & Co., creditors of the latter, recovered from the present defendants, summoned as garnishees, in an attachment suit in the State of Illinois,
*457Vairin & Co. applied, in March, 1842, for the benefit of the bankrupt law of the United States, and were admitted to it in the following month. The present plaintiff, their assignee* gave notice to the defendants of his appointment, and demanded the payment of what they owed to the bankrupts, and was referred to Tinsley, one of the firm. Edmondson and others brought their attachment suit, in the State of Illinois, on the 17th of March, 1842, thirteen days after the date of the petition of the bankrupts, and twenty-seven days before their admission as such. Nugent’s letter above referred to, is of the 29th of April, sixteen days after the bankrupts’ admission. ’The present defendants were summoned as garnishees, and the attachment published according to law, in one of the gazettes of the State of Illinois. On the 25th of July, judgment was given against the defendants in the attachment suit, and the present defendants, as garnishees therein, were ordered to answer interrogatories. They answered: “ That on June 1st, 1842, we owed and still do owe Justus Vairin & Co., of New Orleans, eleven hundred and forty-seven dollars and seventy-four cents.” Judgment was given against the present defendants as garnishees, which it appears they paid and satisfied.
To the present suit by the assignee of their former Creditors, they oppose the judgment of the State of Illinois, and the payment thereof.
Their counsel has urged that the plaintiff had notice of the attachment suit, and ought to have become a party thereto, and have urged the bankruptcy of the then defendants, and thus have prevented a judgment against them, and the present defendants as garnishees. They show that they wrote to him, to apprize him of the suit. It does not appear that their letter reached him. It is further contended that a suit by attachment is one in rent, to which all the world is a party, and that the judgment in it forms res judicata against all.
On the part of the plaintiff, it is replied, that the publications in the Illinois paper were before his appointment as assignee, and after the commencement of the bankruptcy suit; that the publications of the application for admission to bankruptcy in New Orleans, were notice to the defendants and appellants in *458Illinois, especially as one of tbe firm was at the time in New Orleans; that the judgment against them, as garnishees, would have protected them from the present suit, if they had acted fairly and properly ; that they were bound to allege in their answer to the interrogatories every fact in their knowledge, which had destroyed the relation of debtors and creditors, theretofore existing between them and the defendants on the attachment. Bankruptcy is a sort of civil death, which, like the natural, destroys existing rights. Sorle supremd, permutat dominos, et transeunt in alios jura. We are willing to admit that their answer, that they still owed the money to the defendants in the attachment, is not a suggestio falsi, and that they meant only to convey the idea that they were not absolved of the debt by any payment. Still there was, though perhaps not intentionally, a suppressio veri — a concealment, or at least, an omission to give notice of a fact which they were bound to disclose, and which would have prevented a judgment against them. They were in the situation of a party who knows that his note has been endorsed over by the payee, and neglects to urge the circumstance in his answer to interrogatories as garnishee, and thereby suffers judgment to be given against the payee and himself, and who will necessarily be compelled to pay his note to the holder.

Judgment affirmed.